BARNARD, P. J.
The clerk’s transcript was filed on September 6, 1938, and the reporter’s transcript on September 28, 1938. No briefs have been filed. The cause was regularly-calendared for November 15, 1938, and no one appeared for the defendant.  The attorney-general moved to affirm the judgment under the provisions of section 1253 of the Penal Code. No appearance of any sort having been made on behalf of the appellant the motion will be granted.
Judgment affirmed.
Marks, J., and Griffin, J., concurred.